Citation Nr: 1603847	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-21 324	)	DATE
	)
		)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a temporary total evaluation (TTE) for convalescence following an October 20, 2009 surgery on the Veteran's service-connected left knee.

2.  Entitlement to a compensable rating for residuals of a right great toe surgery.

3.  Entitlement to a compensable rating for scars of the right hand and elbow.

4.  Entitlement to a compensable rating for duodenal ulcer disease.

5.  Entitlement to service connection for diverticulosis.

6.  Entitlement to an evaluation in excess of 20 percent for prostatitis.

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2004, October 2007, and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and Atlanta Georgia.

These matters were previously before the Board in August 2012.  With regard to the issues not adjudicated herein, unfortunately, another remand is necessary to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the representative's September 2015 brief addressed the issue of entitlement to an increased rating for the Veteran's cervical spine disability.  The Board notes that claim was denied in the August 2012 Board decision, which was not appealed.  Accordingly, the Board will construe the representative's statements as a new claim for an increased rating for the Veteran's cervical spine disability.  Additionally, the August 2012 Board remand instructed the AOJ to contract the Veteran and clarify whether he desired to pursue service connection claims for hemorrhoids, bilateral hearing loss, tinnitus, right knee pain, 4th left finger injury, and a left eye injury.  In an August 2012 letter, the Veteran indicated that he did want the AOJ to adjudicate those claims.  In light of the above, the Board finds that the issues of entitlement to an increased rating for a cervical spine disability, and entitlement to service connection for hemorrhoids, bilateral hearing loss, tinnitus, right knee pain, 4th left finger injury, and a left eye injury have been raised by the record in September 2015 and August 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to a TTE, entitlement to increased ratings for prostatitis, residuals of a right great toe surgery, right hand and elbow scar, and duodenal ulcer disease, and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's diverticulosis of the transverse descending and sigmoid colon (diverticulosis) is related to active service.


CONCLUSION OF LAW

The criteria for service connection for diverticulosis are met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for diverticulosis, which constitutes a complete grant of the Veteran's claim decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary
Service Connection for Diverticulosis

Service connection may be established for a disability resulting from a disease or injury in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 Fed.Cir. 2004).

The Veteran contends that he has diverticulosis related to his period of active service. 

VA treatment records and VA examination reports dated in March 2011 and September 2014 indicate that the Veteran is diagnosed with diverticulosis of the transverses descending and sigmoid colon.  Accordingly, the first Shedden element is met. 

With regard to the second Shedden element, evidence of an in-service disease, injury, or event, the Veteran's service treatment records (STR) in December 1985 and January 1986 and revealed colonic diverticulosis.  Thus, the second Shedden element is met. 

As to the final element, nexus evidence between the Veteran's in-service diverticulosis and his current diagnosis, there is a positive nexus opinion of record.  Initially, the Board notes that the March 2011 VA examination report did not address the etiology of the Veteran's diverticulosis.  However, in the September 2014 VA examination report, the examiner opined that based on current examination, reported history provided by the Veteran, and a review of the Veteran's military file, it was at least as likely as not caused by or related to active service. 

In light of the positive September 2014 VA opinion, the Board finds that the Veteran's diverticulosis is at least as likely as not related to active service. 


ORDER

Entitlement to service connection for diverticulosis of the transverse descending and sigmoid colon is granted.


REMAND

With regard to the Veteran's claims for an increased rating for prostatitis and service connection for hypertension, the Board finds that there has not been substantial compliance with the prior remand directives.  The August 2012 Board remand directed that the AOJ furnish the Veteran a statement of the case (SOC) regarding the issues of entitlement to a higher evaluation for prostatitis, and entitlement to service connection for hypertension.  A review of the record reveals that that an SOC addressing these issues has not been issued.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, another remand is required. 

Additionally, on May 29, 2008, the Veteran timely filed a notice of disagreement (NOD) with the October 2007 rating decision, which inter alia denied entitlement to increased ratings for residuals of a right great toe surgery, right hand and elbow scar, and duodenal ulcer disease.  To date, a SOC has not been issued with regard to that issue.  Accordingly, a remand is warranted.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a SOC).

With regard to the Veteran's claim for a TTE, a review of the record indicates that there are outstanding relevant treatment records.  Following his hospital discharge from his October 2009 surgery, the Veteran was prescribed in-home physical therapy.  A November 2009 VA treatment record indicates that the Veteran reported that he still had significant discomfort and limited range of motion, and that he was authorized fee-based physical therapy from November 30, 2009 to February 5, 2010.  A February 26, 2010 VA treatment record notes that a fee basis consult was scanned and attached, however, a review of the record revealed that the Veteran's fee-basis healthcare service and physical therapy treatment records had not been associated with the claims file.  In a March 2010 correspondence, the Veteran confirmed that he received his home healthcare following surgery from St. Joseph's/Chandler and fee basis physical therapy from Memorial Health Hospital.  Additionally, a March 2014 VA treatment record indicated that the Veteran received private treatment for his left knee at the Mayo Clinic and at Memorial Health.  Records from these providers are not of record.  As the outstanding VA fee basis and private treatment records are relevant to the Veteran's claim, on remand they must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC and notification of the Veteran's appellate rights on the issues of entitlement to a higher evaluation for prostatitis, residuals of a right great toe surgery, scars of the right hand and elbow, and duodenal ulcer disease, as well as entitlement to service connection for hypertension.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the veteran perfects the appeal as to these issues, the AOJ should undertake all appropriate action.

2.  Obtain and associate with the record all VA treatment records for the Veteran dated from October 2014 to present, and all outstanding VA fee-based treatment.  All attempts to obtain these records must be documented in the claims file.

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to his left knee, to include records from the St. Joseph's/Candler Health System, Mayo Clinic, and Memorial Health.  The RO must make 2 attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

4.  After completing any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


